                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIBERTO LIZARRAGA, et al.,                       Case No. 18-cv-03845-SVK
                                   8                    Plaintiffs,
                                                                                           INTERIM ORDER RE PLAINTIFFS’
                                   9             v.                                        MOTION TO EXTEND CLASS
                                                                                           CERTIFICATION DISCOVERY
                                  10     BILL HAMILTON ROOFING, INC., et al.,
                                                                                           Re: Dkt. No. 34
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received Plaintiffs’ motion to extend class certification discovery. ECF 34.

                                  14   Under Civil Local Rule 6-3(b), Defendants may file an opposition, not to exceed five (5) pages, by

                                  15   May 9, 2019. In lieu of an opposition, Defendants may instead file a joint stipulation with a

                                  16   proposed schedule by May 9, 2019.

                                  17          If necessary, the Court will hold a hearing on Plaintiffs’ motion on May 14, 2019 at 10:00

                                  18   a.m.

                                  19          SO ORDERED.

                                  20

                                  21   Dated: May 6, 2019

                                  22

                                  23
                                                                                                   SUSAN VAN KEULEN
                                  24                                                               United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
